Walter Mortgage




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 11, 2015

                                     No. 04-14-00707-CV

                            Melissa BROQUET and John Broquet,
                                       Appellants

                                               v.

                           WALTER MORTGAGE COMPANY,
                                    Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-12-60-A
                           Judge Robert Blackmon, Judge Presiding


                                        ORDER
         Appellant filed his brief on February 6, 2016. The brief violates Rule 38 of the Texas
Rules of Appellate Procedure because the Statement of Facts and Argument Sections do not
contain appropriate citations to the record. See TEX. R. APP. P. 38.1(g),(i). It is therefore
ORDERED that the brief is STRICKEN. See TEX. R. APP. P. 38.9(a). Appellant is ORDERED
to file an amended brief on or before March 2, 2015. If an amended brief is not timely filed, we
will dismiss the appeal. See TEX. R. APP. P. 42.3(c).


                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court